DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office action is in response to Applicant's amendment filed on 9/23/2021.
Claims 21-40 are pending. Claims 1-20 are cancelled. Claims 21, 31 and 39 are amended. Claim 28-29 and 34-37 are objected. Claims 21-27, 30-33 and 38-40 are rejected. 

Allowable Subject Matter

Claim 28 is objected to as being directly or indirectly dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 29 is objected for its dependency on claim 28.
Claim 34 is objected to as being directly or indirectly dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 35-37 are objected for their dependency on claim 34.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 25 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yaskin, Steven et al (PGPUB Document No. 20100198804), hereafter, referred to as “Yaskin”, in view of Bernhardy, Kyle et al (PGPUB Document No. 20180349463), hereafter, referred to as “Bernhardy”, in further view of Zarum, Asaf et al (PGPUB Document No. 20180181632), hereafter, referred to as “Zarum”.

Regarding claim 21 (Currently amended), Yaskin teaches A system, comprising: at least one memory configured to store an access control list (ACL) and a database that includes tables and fields, wherein the ACL includes a set of users and a corresponding set of the tables and fields of the database that each of the users is authorized to access (Yaskin, para 0042 discloses that access control list corresponding to field level granularity of entities for user access “Access control lists (ACL) 450 link entities, entity fields and corresponding data filters with users or roles. ” ; para 0056-0057 further discloses that entities are translated to tables in a relational database system “The entity type discovery performed by the crawler 315 can  Each table becomes an entity type with unique primary identifier determined either by primary key constraint or by analyzing table data. ”); at least one processor configured to execute instructions stored in the at least one memory to cause the system to perform actions comprising (Yaskin, Fig. 2 discloses memory 210 to execute instructions): 
determining, within the ACL, the corresponding set of the tables and fields of the database that the user is authorized to access (Yaskin, Fig. 2 discloses how entity/table fields (element 440) are mapped to be determined their access by ACL (element 450)); 
 But he does not explicitly teach generating a GraphQL schema that describes the tables and fields of the database; receiving, from a client device associated with a user of the set of users, a request to receive the GraphQL schema; and in response to receiving the request: generating a partial GraphQL schema from the GraphQL schema, wherein the partial GraphQL schema only describes the corresponding set of tables and fields that the user is authorized to access; and outputting the partial GraphQL schema to the client device.
However in the same field of endeavor of schema generation Bernhardy teaches 
generating a GraphQL schema that describes the tables and fields of the database; receiving, from a client device associated with a user of the set of users, a request to receive the GraphQL schema; and in response to receiving the request (Bernhardy, Fig. 11 and para 0093 discloses that receiving request from a client (1102) to create/generate a new schema and in response creating a schema (1112) “The method can include receiving a request from a client application (e.g., API level) to create a schema (Block 1102)….. If the schema does not exist (Decision 1106=Does Not Exist), then the database can create an entry for the new schema in the metadata (e.g., create new schema entry in the”; para 0064 further discloses that the schema can be for Graph Query Language (graphQL)): 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the field level access control of Yaskin into the schema generation by user request of Bernhardy to produce an expected result of generating GraphQL schema per user request basis. The modification would be obvious because one of ordinary skill in the art would be motivated to generate a schema first to see available dataset that he can retrieve.
But they don’t explicitly teach generating a partial GraphQL schema from the GraphQL schema, wherein the partial GraphQL schema only describes the corresponding set of tables and fields that the user is authorized to access; and outputting the partial GraphQL schema to the client device.
However in the same field of endeavor of displaying data as per user authorization Zarum teaches generating a partial GraphQL schema from the GraphQL schema, wherein the partial GraphQL schema only describes the corresponding set of tables and fields that the user is authorized to access; and outputting the partial GraphQL schema to the client device(Zarum, claim 1 and para 0086 disclose generating schema based on access control list (ACL) and outputting it “generate an output dataset, wherein a schema of the output dataset is determined based on the schema definition and wherein the access control list for the output dataset is determined based on the access control list;”; where Yaskin’s teaching of access control list for table and fields and Bernhardy’s teaching of schema generation for GraphQL can be incorporated to partial schema generation).
Here the examiner interprets “generating a partial GraphQL schema from the GraphQL schema” as the limited schema which would be generated based on data elements that users’ have access to. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the field level access control and GraphQL schema generation of Yaskin and Bernhardy into schema generation based on ACL (Access Control List) of Zarum to produce an expected result of controlling object’s/table’s field level access as defined in the ACL (Access Control List). The modification would be obvious because one of ordinary skill in the art would be motivated to secure the system by providing users access to data where she/he is permitted only.

Regarding claim 30 (Previously Presented), Yaskin, Bernhardy and Zarum teach all the limitations of claim 21 and Yaskin further teaches wherein the ACL is stored in the at least one memory as one of the tables of the database (Yaskin, element 450 of Fig. 4 & para 0039 disclose how ACL is stored in a table “The various security objects illustrated in FIG. 4 include users 410, security roles 430, role members 420, access control lists (ACLs) 450, entity field permissions 440”).


Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yaskin, Steven et al (PGPUB Document No. 20100198804), hereafter, referred to as “Yaskin”, in view of Bernhardy, Kyle  et al (PGPUB Document No. 20180349463), hereafter, referred to as “Bernhardy”, in view of Zarum, Asaf et al(PGPUB Document No. 20180181632), hereafter, referred to as “Zarum”, in further view of Wells, Joe et al(PGPUB Document No. 20170364369), hereafter, referred to as “Wells”.

Regarding claim 22 (Previously Presented), Yaskin, Bernhardy and Zarum teach all the limitations of claim 21 and Zarum further teaches wherein a GraphQL client application hosted by the client device is configured to receive the partial GraphQL schema (Zarum, claim 1 and para 0086 disclose generating partial (limited by user access permission) schema based on access control list (ACL) and outputting it “generate an output dataset, wherein a schema of the output dataset is determined based on the schema definition and wherein the access control list for the output dataset is determined based on the access control list;”; where Yaskin’s teaching of access control list for table and fields and Bernhardy’s teaching of schema generation for GraphQL can be incorporated to partial schema generation).
But they don’t explicitly teach and to locally introspect the partial GraphQL schema to populate user interface elements of the GraphQL client application.
However in the same field of endeavor of GraphQL schema building and to locally introspect the partial GraphQL schema to populate user interface elements of the GraphQL client application (Wells, para 0072-0073 discloses an interface for viewing GraphQL schemas and can introspect or verify the schema locally at the client interface “Schema extension interface 710 generally provides an interface for users of a client device 120 to provide schema definitions to be verified and added to the ”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the field level access control and GraphQL schema generation of Yaskin, Bernhardy and Zarum into verification of GraphQL schema using interface of Wells to produce an expected result of validating GraphQL schema. The modification would be obvious because one of ordinary skill in the art would be motivated to validate a schema before using it.

Regarding claim 25 (Previously presented), Yaskin, Bernhardy, Zarum and Wells teach all the limitations of claim 22 and Wells further teaches wherein the GraphQL client application is a GraphQL query creation application (Wells, para 0028 discloses that client query is a GraphQL query “client device 120 may format the query as a RESTful query, a GraphQL query, a custom query language”).

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yaskin, Steven et al (PGPUB Document No. 20100198804), hereafter, referred to as “Yaskin”, in view of Bernhardy, Kyle  et al (PGPUB Document No. 20180349463), hereafter, referred to as “Bernhardy”, in view of Zarum, Asaf et al(PGPUB Document No. 20180181632), hereafter, referred to as “Zarum”, in view of Wells, Joe et al(PGPUB Document No. 20170364369), hereafter, referred to as “Wells”, in further view of Gabbert, Keith et al (PGPUB Document No. 20060047629), hereafter, referred to as “Gabbert”.

Regarding claim 23 (Previously presented), Yaskin, Bernhardy, Zarum and Wells teach all the limitations of claim 22 but they don’t explicitly teach wherein the user interface elements comprise a drop-down list that is populated to include the corresponding set of the tables or fields of the database that the user is authorized to access.
However in the same field of endeavor of schema development Gabbert teaches wherein the user interface elements comprise a drop-down list that is populated to include the corresponding set of the tables or fields of the database that the user is authorized to access (Gabbert, para 0085 discloses user interface for schema building can have drop-down list to populate available data fields to choose from  “a developer may use the schema list to populate a drop-down list of available field names from which his or her users may select… The Schema table lists the column name, data type, and ordinal for each column in the various database tables stored in central database 202.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the GraphQL schema interface generated based on access control list of Yaskin, Bernhardy, Zarum and Wells into the listing of the fields in a drop down list of Gabbert to produce an expected result of displaying possible options of fields in a list to the users. The modification would be obvious because one of ordinary skill in the art would be motivated to display list of authorized fields that users have access to build a schema.

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yaskin, Steven et al (PGPUB Document No. 20100198804), hereafter, referred to as “Yaskin”, in view of Bernhardy, Kyle  et al (PGPUB Document No. 20180349463), hereafter, referred to as “Bernhardy”, in view of Zarum, Asaf et al(PGPUB Document No. 20180181632), hereafter, referred to as “Zarum”, in view of Wells, Joe et al(PGPUB Document No. 20170364369), hereafter, referred to as “Wells”, in further view of Kim, Ju-Yong et al (PGPUB Document No. 20140244243), hereafter, referred to as “Kim”.

Regarding claim 24 (Previously presented), Yaskin, Bernhardy, Zarum and Wells teach all the limitations of claim 22 but they don’t explicitly teach wherein the user interface elements comprise a text box that is populated with auto-complete text suggestions based on the corresponding set of the tables or fields of the database that the user is authorized to access.
However in the same field of endeavor of user input prediction by auto-completing user entries Kim teaches wherein the user interface elements comprise a text box that is populated with auto-complete text suggestions based on the corresponding set of the tables or fields of the database that the user is authorized to access (Kim, para 0085 discloses user interface for schema building can have drop-down list to populate available data fields to choose from  “Text-based prediction technology, such as an auto-complete text operation, has been developed for providing convenience to a user in inputting a text. Text-based prediction technology, which is generally used to recognize a user's input, searches for text information stored in a database to find the user's recognized text input, predicts text information associated with the text which is being currently input from the user, and provides the predicted text information to the user.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the GraphQL schema interface generated based on access control list of Yaskin, Bernhardy, Zarum and Wells into the suggestions of the fields in in an auto-complete textbox of Kim to produce an expected result of providing users a possible options of closely matched fields in a list. The modification would be obvious because one of ordinary skill in the art would be motivated to have fields to be populated automatically to save time during building a schema.

Claims 26-27 and 32, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Yaskin, Steven et al (PGPUB Document No. 20100198804), hereafter, referred to as “Yaskin”, in view of Bernhardy, Kyle  et al (PGPUB Document No. 20180349463), hereafter, referred to as “Bernhardy”, in view of Zarum, Asaf et al(PGPUB Document No. 20180181632), hereafter, referred to as “Zarum”, in view of Martin, Nicholas et al (PGPUB Document No. 20190065500), hereafter, referred to as “Martin”, in further view of McKinley, Brittain et al (PGPUB Document No. 20050267948), hereafter, referred to as “McKinley”.

Regarding claim 26 (Previously presented), Yaskin, Bernhardy and Zarum teach all the limitations of claim 21 Yaskin further teaches wherein the at least one processor is configured to execute the instructions stored in the at least one memory to cause the system to perform actions comprising (Yaskin, Fig. 2 discloses hardware to process executable instructions):
But they don’t explicitly teach receiving, from the client device, a second request that includes a GraphQL query; and processing the GraphQL query based on the partial GraphQL schema to generate a GraphQL result in the at least one memory, wherein the GraphQL result is streamed to the client device as it is generated, and wherein portions of the at least one memory storing the GraphQL result are released for reallocation as the GraphQL result is streamed to the client device.
However in the same field of endeavor of executing GraphQL queries Martin teaches request that includes a GraphQL query; and processing the GraphQL query based on the partial GraphQL schema to generate a GraphQL result in the at least one memory, wherein the GraphQL result is streamed to the client device as it is generated (Martin, Fig. 5 and para 0044 disclose receiving a GraphQL query and processing it based on the query schema and returning the query result to the client “ A GraphQL shape comprises a description of included content types and/or interrelationships, including nesting and/or other forms of association, in a GraphQL schema including portions thereof, and/or of a GraphQL query and/or query results.”; therefore if the schema is partial then query would be process as per the partial schema),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the GraphQL schema interface generated based on access control list of Yaskin, Bernhardy and Zarum into the GraphQL query result obtained from query of Martin to produce an expected result of executing users query based on partial schema. The modification would be obvious because one of ordinary skill in the art would be motivated to obtain query results which users are permitted to.
But they don’t explicitly teach and wherein portions of the at least one memory storing the GraphQL result are released for reallocation as the GraphQL result is streamed to the client device.
However in the same field of endeavor of efficient memory utilization during streaming data McKinley teaches and wherein portions of the at least one memory storing the GraphQL result are released for reallocation as the GraphQL result is streamed to the client device (McKinley, para 0066 discloses that memory is being released for accommodating other streams “an instruction is given to delete a stream. causing the (1) transfer of content from NTS to Content memory to be stopped or aborted; (2) deleting of tiles already in Content memory; and (3) freeing the Content memory allocation for use by other streams.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the GraphQL query results generated based on access control list of Yaskin, Bernhardy, Zarum and Martin into the allocation of memory by freeing existing contents of McKinley to produce an expected result of accommodation of data stream into the limited memory space for transmission. The modification would be obvious because one of ordinary skill in the art would be motivated to utilize limited memory space by managing it efficiently.

Regarding claim 27 (Previously presented), Yaskin, Bernhardy, Zarum, Martin and McKinley teach all the limitations of claim 26 Martin further teaches wherein the GraphQL query references a portion of the tables and fields of the database not described by the partial GraphQL schema, and wherein the at least one processor is configured to execute the instructions stored in the at least one memory to cause the system to perform actions comprising(Martin, Fig. 5 and para 0044 disclose receiving a GraphQL query and processing it based on the query schema and returning the query result to the client; therefore if the data elements/fields are not in schema then as per the schema definition those fields would not be accessed or processed “ A GraphQL shape comprises a description of included content types and/or interrelationships, including nesting and/or other forms of association, in a GraphQL schema including portions thereof, and/or of a GraphQL query and/or query results.”): 
processing the GraphQL query based on the partial GraphQL schema to generate a censored GraphQL result that includes data described by the partial GraphQL schema and lacks data from the portion of the tables and fields of the database not described by the partial GraphQL schema(Martin, Fig. 5 and para 0044 disclose receiving a GraphQL query and processing it based on the query schema and returning the query result to the client; therefore if the data elements/fields are not in schema then as per the schema definition those fields would be censored or a specific version of the GraphQL query result would be generated “ A GraphQL shape comprises a description of included content types and/or interrelationships, including nesting and/or other forms of association, in a GraphQL schema including portions thereof, and/or of a GraphQL query and/or query results.”).

Regarding claim 32 (Previously presented), Yaskin, Bernhardy, Zarum and Martin teach all the limitations of claim 31 Yaskin further teaches comprising: receiving, from the client device, a second request that includes the GraphQL query; and processing the GraphQL query based on the partial GraphQL schema to generate a GraphQL result in at least one memory, wherein the GraphQL result is streamed to the client device as it is generated(Martin, Fig. 5 and para 0044 disclose receiving a GraphQL query and processing it based on the query schema and returning the query result to the client “ A GraphQL shape comprises a description of included content types and/or interrelationships, including nesting and/or other forms of association, in a GraphQL schema including portions thereof, and/or of a GraphQL query and/or query results.”; therefore if the schema is partial then query would be process as per the partial schema), 
But they don’t explicitly teach and wherein portions of the at least one memory storing the GraphQL result are released for reallocation as the GraphQL result is streamed to the client device.
However in the same field of endeavor of efficient memory utilization during streaming data McKinley teaches and wherein portions of the at least one memory storing the GraphQL result are released for reallocation as the GraphQL result is streamed to the client device (McKinley, para 0066 discloses that memory is being released for accommodating other streams “an instruction is given to delete a stream. causing the (1) transfer of content from NTS to Content memory to be stopped or aborted; (2) deleting of tiles already in Content memory; and (3) freeing the Content memory allocation for use by other streams.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the GraphQL query results generated based on access control list of Yaskin, Bernhardy, Zarum and Martin into the allocation of memory by freeing existing contents of McKinley to produce an expected result of accommodation of data stream into the limited memory space for transmission. The modification would be obvious because one of ordinary skill in the art would be motivated to utilize limited memory space by managing it efficiently.

Regarding claim 39 (Currently amended), Yaskin teaches determine, within an access control list (ACL), a corresponding set of the tables and fields of the database that the user is authorized to access(Yaskin, Fig. 2 discloses how entity/table fields (element 440) are mapped to be determined their access by ACL (element 450); 
But he does not explicitly teach One or more non-transitory, computer-readable media at least collectively storing instructions executable by a processor of a computing system, the instructions comprising instructions to: generate a GraphQL schema that describes tables and fields of a database; receive, from a client device associated with a user, a request to receive the GraphQL schema; in response to receiving the request: 
generate partial GraphQL schema from the GraphQL schema, wherein the partial GraphQL schema only describes the corresponding set of tables and fields that the user is authorized to access; and output the partial GraphQL schema to the client device for local introspection of the partial GraphQL schema as the user defines a GraphQL query; receive, from the client device, a second request that includes the GraphQL query; andApplication No. 16/738,550Page 7 process the GraphQL query based on the partial GraphQL schema to generate a GraphQL result in at least one memory of the computing system, wherein the GraphQL result is streamed to the client device as it is generated, and wherein portions of the at least one memory storing the GraphQL result are released for reallocation as the GraphQL result is streamed to the client device. 
However in the same field of endeavor of schema generation Bernhardy teaches One or more non-transitory, computer-readable media at least collectively storing instructions executable by a processor of a computing system, the instructions comprising instructions to (, para 0008 discloses computing hardware such as processor, storages etc. for executing instructions): generate a GraphQL schema that describes tables and fields of a database; receive, from a client device associated with a user, a request to receive the GraphQL schema; in response to receiving the request(Bernhardy, Fig. 11 and para 0093 discloses that receiving request from a client (1102) to create/generate a new schema and in response creating a schema (1112) “The method can include receiving a request from a client application (e.g., API level) to create a schema (Block 1102)….. If the schema does not exist (Decision 1106=Does Not Exist), then the database can create an entry for the new schema in the metadata (e.g., create new schema entry in the”; para 0064 further discloses that the schema can be for Graph Query Language (graphQL)):
But they don’t explicitly teach generate partial GraphQL schema from the GraphQL schema, wherein the partial GraphQL schema only describes the corresponding set of tables and fields that the user is authorized to access; and output the partial GraphQL schema to the client device for local introspection of the partial GraphQL schema as the user defines a GraphQL query; 
receive, from the client device, a second request that includes the GraphQL query; andApplication No. 16/738,550Page 7 process the GraphQL query based on the partial GraphQL schema to generate a GraphQL result in at least one memory of the computing system, wherein the GraphQL result is streamed to the client device as it is generated, and wherein portions of the at least one memory storing the GraphQL result are released for reallocation as the GraphQL result is streamed to the client device. 
However in the same field of endeavor of displaying data as per user authorization Zarum teaches generate partial GraphQL schema from the GraphQL schema, wherein the partial GraphQL schema only describes the corresponding set of tables and fields that the user is authorized to access; and output the partial GraphQL schema(Zarum, claim 1 and para 0086 disclose generating schema based on access control list (ACL) and outputting it “generate an output dataset, wherein a schema of the output dataset is determined based on the schema definition and wherein the access control list for the output dataset is determined based on the access control list;”; where Yaskin’s teaching of access control list for table and fields and Bernhardy’s teaching of schema generation for GraphQL can be incorporated to partial schema generation).
Here the examiner interprets “generate partial GraphQL schema from the GraphQL schema” as the limited schema which would be generated based on data elements that users’ have access to. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the field level access control and GraphQL schema generation of Yaskin and Bernhardy into schema generation based on ACL (Access Control List) of Zarum to produce an expected result of controlling object’s/table’s field level access as defined in the ACL (Access Control List). The modification would be obvious because one of ordinary skill in the art would be motivated to secure the system by providing users access to data where she/he is permitted only.
But they don’t explicitly teach to the client device for local introspection of the partial GraphQL schema as the user defines a GraphQL query; 
receive, from the client device, a second request that includes the GraphQL query; andApplication No. 16/738,550Page 7 process the GraphQL query based on the partial GraphQL schema to generate a GraphQL result in at least one memory of the computing system, wherein the GraphQL result is streamed to the client device as it is generated, and wherein portions of the at least one memory storing the GraphQL result are released for reallocation as the GraphQL result is streamed to the client device. 
However in the same field of endeavor of executing GraphQL queries Martin teaches to the client device for local introspection of the partial GraphQL schema as the user defines a GraphQL query (Martin, para 0045 discloses introspection of GraphQL schema “GraphQL schema introspection refers to a feature of the GraphQL query language; it enables obtaining the GraphQL schema from endpoint 202.”); 
receive, from the client device, a second request that includes the GraphQL query; andApplication No. 16/738,550Page 7 process the GraphQL query based on the partial GraphQL schema to generate a GraphQL result in at least one memory of the computing system, wherein the GraphQL result is streamed to the client device as it is generated(Martin, Fig. 5 and para 0044 disclose receiving a GraphQL query and processing it based on the query schema and returning the query result to the client “ A GraphQL shape comprises a description of included content types and/or interrelationships, including nesting and/or other forms of association, in a GraphQL schema including portions thereof, and/or of a GraphQL query and/or query results.”; therefore if the schema is partial then query would be process as per the partial schema),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the GraphQL schema interface generated based on access control list of Yaskin, Bernhardy and Zarum into the GraphQL query result obtained from query of Martin to produce an expected result of executing users query based on partial schema. The modification would be obvious because one of ordinary skill in the art would be motivated to obtain query results which users are permitted to.
But they don’t explicitly teach and wherein portions of the at least one memory storing the GraphQL result are released for reallocation as the GraphQL result is streamed to the client device.
However in the same field of endeavor of efficient memory utilization during streaming data McKinley teaches and wherein portions of the at least one memory storing the GraphQL result are released for reallocation as the GraphQL result is streamed to the client device (McKinley, para 0066 discloses that memory is being released for accommodating other streams “an instruction is given to delete a stream. causing the (1) transfer of content from NTS to Content memory to be stopped or aborted; (2) deleting of tiles already in Content memory; and (3) freeing the Content memory allocation for use by other streams.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the GraphQL query results generated based on access control list of Yaskin, Bernhardy, Zarum and Martin into the allocation of memory by freeing existing contents of McKinley to produce an expected result of accommodation of data stream into the limited memory space for transmission. The modification would be obvious because one of ordinary skill in the art would be motivated to utilize limited memory space by managing it efficiently.

Regarding claim 40 (Previously presented), Yaskin, Bernhardy, Zarum, Martin and McKinley teach all the limitations of claim 39 Martin further teaches wherein the GraphQL query references a portion of the tables and fields of the database not described by the partial GraphQL schema, and wherein the instructions to process the GraphQL query comprise instructions to(Martin, Fig. 5 and para 0044 disclose receiving a GraphQL query and processing it based on the query schema and returning the query result to the client; therefore if the data elements/fields are not in schema then as per the schema definition those fields would not be accessed or processed “ A GraphQL shape comprises a description of included content types and/or interrelationships, including nesting and/or other forms of association, in a GraphQL schema including portions thereof, and/or of a GraphQL query and/or query results.”): 
process the GraphQL query based on the partial GraphQL schema to generate a censored GraphQL result that includes data described by the partial GraphQL schema and lacks data from the portion of the tables and fields of the database not described by the partial GraphQL schema(Martin, Fig. 5 and para 0044 disclose receiving a GraphQL query and processing it based on the query schema and returning the query result to the client; therefore if the data elements/fields are not in schema then as per the schema definition those fields would be censored or a specific version of the GraphQL query result would be generated “ A GraphQL shape comprises a description of included content types and/or interrelationships, including nesting and/or other forms of association, in a GraphQL schema including portions thereof, and/or of a GraphQL query and/or query results.”).

Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Yaskin, Steven et al (PGPUB Document No. 20100198804), hereafter, referred to as “Yaskin”, in view of Bernhardy, Kyle  et al (PGPUB Document No. 20180349463), hereafter, referred to as “Bernhardy”, in view of Zarum, Asaf et al(PGPUB Document No. 20180181632), hereafter, referred to as “Zarum”, in view of Martin, Nicholas et al (PGPUB Document No. 20190065500), hereafter, referred to as “Martin”.

Regarding claim 31 (Currently amended), Yaskin teaches determining, within an access control list (ACL), a corresponding set of the tables and fields of the database that the user is authorized to access(Yaskin, Fig. 2 discloses how entity/table fields (element 440) are mapped to be determined their access by ACL (element 450); 
But he does not explicitly teach A computer-implemented method, comprising: generating a GraphQL schema that describes tables and fields of a database; receiving, from a client device associated with a user, a request to receive the GraphQL schema; and in response to receiving the request: 
generating a partial GraphQL schema from the GraphQL schema, wherein the partial GraphQL schema only describes the corresponding set of tables and fields that the user is authorized to access; and outputting the partial GraphQL schema to the client device to enable local introspection of the partial GraphQL schema as the user defines a GraphQL query; 
However in the same field of endeavor of schema generation Bernhardy teaches A computer-implemented method, comprising: generating a GraphQL schema that describes tables and fields of a database; receiving, from a client device associated with a user, a request to receive the GraphQL schema; and in response to receiving the request(Bernhardy, Fig. 11 and para 0093 discloses that receiving request from a client (1102) to create/generate a new schema and in response creating a schema (1112) “The method can include receiving a request from a client application (e.g., API level) to create a schema (Block 1102)….. If the schema does not exist (Decision 1106=Does Not Exist), then the database can create an entry for the new schema in the metadata (e.g., create new schema entry in the”; para 0064 further discloses that the schema can be for Graph Query Language (graphQL)): 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the field level access control of Yaskin into the schema generation by user request of Bernhardy to produce an expected result of generating GraphQL schema per user request basis. The modification would be obvious because one of ordinary skill in the art would be motivated to generate a schema first to see available dataset that he can retrieve.
But they don’t explicitly teach generating a partial GraphQL schema from the GraphQL schema, wherein the partial GraphQL schema only describes the corresponding set of tables and fields that the user is authorized to access; and outputting the partial GraphQL schema to the client device to enable local introspection of the partial GraphQL schema as the user defines a GraphQL query; 
However in the same field of endeavor of displaying data as per user authorization Zarum teaches generating a partial GraphQL schema from the GraphQL schema, wherein the partial GraphQL schema only describes the corresponding set of tables and fields that the user is authorized to access; and outputting the partial GraphQL schema to the client device (Zarum, claim 1 and para 0086 disclose generating schema based on access control list (ACL) and outputting it “generate an output dataset, wherein a schema of the output dataset is determined based on the schema definition and wherein the access control list for the output dataset is determined based on the access control list;”; where Yaskin’s teaching of access control list for table and fields and Bernhardy’s teaching of schema generation for GraphQL can be incorporated to partial schema generation).
Here the examiner interprets “generating a partial GraphQL schema from the GraphQL schema” as the limited schema which would be generated based on data elements that users’ have access to. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the field level access control and GraphQL schema generation of Yaskin and Bernhardy into schema generation based on ACL (Access Control List) of Zarum to produce an expected result of controlling object’s/table’s field level access as defined in the ACL (Access Control List). The modification would be obvious because one of ordinary skill in the art would be motivated to secure the system by providing users access to data where she/he is permitted only.
But they don’t explicitly teach to enable local introspection of the partial GraphQL schema as the user defines a GraphQL query; 
However in the same field of endeavor of executing GraphQL queries Martin teaches to enable local introspection of the partial GraphQL schema as the user defines a GraphQL query (Martin, para 0045 discloses introspection of GraphQL schema “GraphQL schema introspection refers to a feature of the GraphQL query language; it enables obtaining the GraphQL schema from endpoint 202.”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the field level access control and GraphQL schema generation of Yaskin, Bernhardy and Zarum into schema verification or introspection of Martin to produce an expected result of validating GraphQL schema. The modification would be obvious because one of ordinary skill in the art would be motivated to validate a schema before using it.

Claims 33 is rejected under 35 U.S.C. 103 as being unpatentable over Yaskin, Steven et al (PGPUB Document No. 20100198804), hereafter, referred to as “Yaskin”, in view of Bernhardy, Kyle  et al (PGPUB Document No. 20180349463), hereafter, referred to as “Bernhardy”, in view of Zarum, Asaf et al(PGPUB Document No. 20180181632), hereafter, referred to as “Zarum”, in view of Martin, Nicholas et al (PGPUB Document No. 20190065500), hereafter, referred to as “Martin”, in further view of McKinley, Brittain et al (PGPUB Document No. 20050267948), hereafter, referred to as “McKinley”, in further view of Wells, Joe et al(PGPUB Document No. 20170364369), hereafter, referred to as “Wells”.

Regarding claim 33 (Previously presented), Yaskin, Bernhardy, Zarum, Martin and McKinley teach all the limitations of claim 32  and McKinley further teaches and wherein portions of the at least one memory storing each respective GraphQL result are released for reallocation as each respective GraphQL result is streamed to the client device (McKinley, para 0066 discloses that memory is being released for accommodating other streams “an instruction is given to delete a stream. causing the (1) transfer of content from NTS to Content memory to be stopped or aborted; (2) deleting of tiles already in Content memory; and (3) freeing the Content memory allocation for use by other streams.”), 
But they don’t explicitly teach wherein the second request includes a plurality of independent GraphQL queries, and wherein processing comprising: processing each of the plurality of independent GraphQL queries in series based on the partial GraphQL schema to generate a respective GraphQL result in the at least one memory, wherein each respective GraphQL result is streamed to the client device as it is generated, 
However in the same field of endeavor of GraphQL query generation Wells teaches wherein the second request includes a plurality of independent GraphQL queries, and wherein processing comprising (Wells, para 0035 discloses that a multiple requests can be initiated from the client device  such as first query “API service 132 receives a request for a list of vendors associated with a specific company” and second request as “ In a different request for vendors associated with a specific event hosted by a specific company”; where fig. 9 discloses that each request can have multiple sub queries): 
processing each of the plurality of independent GraphQL queries in series based on the partial GraphQL schema to generate a respective GraphQL result in the at least one memory (Wells, element 930 & 940 of Fig. 9 and para 0085 disclose that a sub-query is getting executed for result based on its related or partial schema “At step 930, API service 132 determines whether the subquery includes any parameters required to execute the subquery. API service 132 can examine the schema definition for a particular subquery”), wherein each respective GraphQL result is streamed to the client device as it is generated (Wells, element 950 of Fig. 9 and para 0086 disclose that a sub-query is getting executed for result and getting sent to the user as it gets generated “If API service 132 has finished processing the request, API service 132 can provide a result set to the user, and operations 900 end. Otherwise, operations 900 return to step 930, where API service 132 determines if the required parameters have been included in the request for the next subquery”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the field level access control and GraphQL schema generation of Yaskin, Bernhardy, Zarum, Martin and McKinley into multiple independent query generation of Wells to produce an expected result of independently running GraphQL queries. The modification would be obvious because one of ordinary skill in the art would be motivated to run independent GraphQL queries against different resources for obtaining query results.

Claims 38 is rejected under 35 U.S.C. 103 as being unpatentable over Yaskin, Steven et al (PGPUB Document No. 20100198804), hereafter, referred to as “Yaskin”, in view of Bernhardy, Kyle  et al (PGPUB Document No. 20180349463), hereafter, referred to as “Bernhardy”, in view of Zarum, Asaf et al(PGPUB Document No. 20180181632), hereafter, referred to as “Zarum”, in further view of Borley, Andrew (PGPUB Document No. 20160328424), hereafter, referred to as “Borley”.


Regarding claim 38 (Previously presented), Yaskin, Bernhardy, Zarum and Martin teach all the limitations of claim 31 and Martin further teaches comprising: validating (Martin, para 0045 discloses introspection or validation of GraphQL schema “GraphQL schema introspection refers to a feature of the GraphQL query language; it enables obtaining the GraphQL schema from endpoint 202.”)
But they don’t explicitly teach and combining a plurality of sub-schemas to generate the GraphQL schema before receiving the request. 
However in the same field of endeavor of schema validation, Borley teaches and combining a plurality of sub-schemas to generate the GraphQL schema before receiving the request (Borley, paragraph 0041 teaches combining multiple schemas to validate documents “A working schema is the final schema after an encompassing schema and a chameleon schema have been combined into a schema that may be used to validate a document.”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the schema generation considering field level access control of Yaskin, Bernhardy, Zarum and Martin into the schema merging system of Borley to produce an expected result of combining sub schemas. The modification would be obvious because one of ordinary skill in the art would be motivated to combine all related sub schemas for validating the all need sub schemas as a whole.




Response to Arguments 

I.	35 U.S.C §103
Applicant’s arguments filed on 9/23/2021 have been fully considered but are deemed to be moot in view of new ground of rejections presented in this Office Action. 

Conclusion

THIS ACTION IS MADE FINAL. Claim amendments necessitated new ground of rejection. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAH A DAUD/Examiner, Art Unit 2164            

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164